UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2325



LEO BOBVALLA MBUNO,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-193-805)


Submitted:   August 18, 2006                 Decided:   October 12, 2006


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, OFFICE OF IMMIGRATION LITIGATION, Samuel D. Blesi,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leo Bobvalla Mbuno, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals dismissing his appeal from the immigration judge’s decision

denying his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In    his    petition   for   review,     Mbuno    challenges    the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Mbuno fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Mbuno’s request for

withholding     of   removal.      “Because   the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because Mbuno fails to show that he




                                    - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We also find that substantial evidence supports the

finding that Mbuno fails to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2006).      We find that Mbuno failed to make

the requisite showing.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -